Citation Nr: 1634074	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a schedular total disability rating based on individual unemployability (TDIU) prior to May 23, 2011.  

2. Entitlement to TDIU on an extraschedular basis prior to May 8, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board recognizes that the Veteran was granted TDIU effective May 23, 2011, the date he submitted a formal claim for that benefit.  To date, this appeal has been adjudicated by the RO as one for an earlier effective date for the grant of TDIU.  However, the Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals of Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.  

The Veteran was granted service connection for asbestos-related lung disease, including obstructive pulmonary disease or chronic obstructive pulmonary disease (COPD) and pleural plaques, in a November 2005 rating decision.  The Veteran filed a notice of disagreement with the disability rating assigned for that grant, and perfected an appeal of that issue via a November 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals).  In April 2010, the Veteran testified at a Board hearing in which he explicitly stated that his lung disability prevented him from obtaining and maintaining employment, thus reasonably raising the issue of entitlement to TDIU as part and parcel of that claim.  Curiously, in its February 2012 decision addressing the increased rating claim, the Board acknowledged that the Veteran had raised the issue under Rice, but because the Veteran had submitted a separate claim for TDIU on May 23, 2011 which was being adjudicated by the RO, it referred the TDIU claim back to the RO for further development rather than adjudicate the issue at that time.  Regardless, because the Veteran raised the claim as part of his initial increased rating claim, the claim for TDIU was part and parcel for that claim and technically stems from the November 2005 rating decision.  As such, the Board has characterized the claim not as one for an earlier effective date for the grant of TDIU, but rather as entitlement to TDIU prior to May 23, 2011, and separately, as entitlement to extraschedular TDIU prior to May 8, 2009.       

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  

The issue of entitlement to an extraschedular rating based on individual unemployability prior to May 8, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From May 8, 2009, the Veteran was service-connected for asbestos-related lung disease, including obstructive pulmonary disease or chronic obstructive pulmonary disease (COPD) and pleural plaques, at 30 percent disabling; and for bilateral hearing loss, at 10 percent disabling; the Veteran's combined rating did not exceed 60 percent prior to May 8, 2009.

2. Beginning on May 8, 2009, the Veteran was service connected for asbestos-related lung disease at 60 percent; and for bilateral hearing loss at 10 percent disabling.  

3. From May 8, 2009, the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.    


CONCLUSIONS OF LAW

1. The Veteran does not meet the criteria for schedular consideration for a total rating based on individual unemployability due to service connected disabilities prior to May 8, 2009.  38 C.F.R. § 4.16(a) (2015).

2. The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met from May 8, 2009.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in June 2011. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given the favorable nature of this decision for the period from May 8, 2009, any failures in the duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran.  As for the period prior to that date, the claim is denied based on the criteria for basic eligibility contained in the applicable regulation, and further development would be of no assistance to the Veteran. The Board will proceed with adjudication of his appeal.

II. Total Disability Based on Individual Unemployability

The Veteran contends that his service-connected disabilities combine to render him unemployable prior to May 23, 2011, the date he was granted entitlement to TDIU.  

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Prior to May 8, 2009, the Veteran was service-connected for asbestos-related lung disease, including obstructive pulmonary disease or chronic obstructive pulmonary disease (COPD) and pleural plaques, at 30 percent disabling; and for bilateral hearing loss, at 10 percent disabling.  Therefore, he did not have a combined rating meeting the percentage threshold levels under C.F.R. § 4.16(a) for a schedular assignment of TDIU.

Beginning on May 8, 2009, the Veteran was service connected for asbestos-related lung disease at 60 percent; and for bilateral hearing loss at 10 percent disabling.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met as of that date.  (The Board also recognizes that, effective April 7, 2010, the Veteran's bilateral hearing loss was increased to 30 percent disabling, raising his combined evaluation to 70 percent.  Effective July 15, 2011, the Veteran was granted service connection for major depressive disorder and anxiety disorder not otherwise specified at 70 percent disabling, bringing his combined rating to 90 percent.  While the Veteran's combined rating increased with these developments, the Board notes that the Veteran was first eligible for TDIU on a schedular basis effective May 8, 2009, based on the 60 percent rating for his lung disability).  

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that the fact that the Veteran is unemployed or has had difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has testified that he has been unable to maintain employment since approximately the year 2000, although he asserted that he became too disabled to work around the year 2004, when he sought treatment for his lung disability.  Prior to that time, he reported his occupation as an alignment technician.  He also testified that he worked at a foster home for elderly patients.  He reported having a high school education.  He also has stated that his lung disability prevents him from engaging in activities such as menial household chores.  (See VMBS, VA 21-8940, 5/28/2011).

Evidence of record indicates that in May 2009, the Veteran was unable to perform complete inhalations, nor was he able to hold his breath during diffusion maneuvers.  (See VMBS, Medical Treatment Records - Government Facility, 4/7/2010, p. 58-66).  

An audiology examination conducted in June 2010 noted that hearing loss was great enough in the right ear that conversational level speech could not be heard.  Particularly, he was noted to have difficulty hearing background noises if not looking directly at the speaker.  Higher frequency loss would make it difficult for him to hear consonant sounds that provide intelligibility to speech.  (See VMBS, VA Examination, 6/29/10).  

A VA examination conducted in July 2010 noted that the Veteran was having increasing and progressive dyspnea on exertion, and became dyspneic with prolonged talking during his examination.  He was found to have progressive decrease in his total lung capacity, which was seen as a permanent, worsening condition.  He could walk a very short distance on a flat surface without becoming dyspneic so long as he walked slowly, but could not walk any distance on an incline secondary to his lung disability.  (See VMBS, VA Examination, 7/10/2010).

In light of the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is supported by the evidence of record.  The Board observes that the evidence does not include a medical opinion that addresses the Veteran's employability.  However, the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The question on appeal is whether the Veteran could maintain employment during the period on appeal, due to his service-connected disabilities.  Here, the record clearly reflects that the Veteran suffers from debilitating and chronic breathing difficulty, affecting his ability to perform activities of daily living.  Further, he experiences difficulty hearing regular conversation.  There is no indication that the Veteran has training in any other field other than as an alignment technician, nor is there any indication that he is qualified to obtain and maintain a non-physical occupation.  The difficulties posed by his service-connected hearing loss and lung disability clearly interfere with his ability to perform manual labor.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation from May 8, 2009.  
  

ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities on a schedular basis prior to May 8, 2009, is denied.

Entitlement to a total rating based on individual unemployability due to service connected disabilities from May 8, 2009, is granted.  

REMAND

As discussed above, the Veteran does not meet the criteria for consideration for TDIU on a schedular basis prior to May 8, 2009.  However, evidence shows that he has been unemployed since approximately the year 2000, and that he is unable to maintain employment, at least in part, due to his service-connected asbestos related disabilities.  

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reasons of his service-connected disabilities.  The Board does not have the authority to award TDIU on an extraschedular basis in the first instance.  Such cases are to be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to a total rating based on individual unemployability due to service connected disabilities to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.

2. If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


